Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Status of Claims
Claims 1 – 10 are pending. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6,8,10 are rejected under 35 U.S.C. 103 as being unpatentable over Chien (US Patent Application Publication No. 8555752 B1).
Regarding claim 1, Chien discloses a sleeve (Figure 1:11, driving head), comprising: a sleeve body (annotated Figure 1) having a central axis (annotated Figure 1), and comprising: an opening (Figure 1:14); and a tooth structure (Summary of the Invention: 13) disposed around an inner wall (Figure 1:17) of the sleeve body; at least two grooves (Figure 1:18,19) disposed on the tooth structure (Summary of the Invention:13), wherein; and at least two ring elements (Figure 1:21,22) disposed in the at least two grooves (Figure 1:18,19), respectively. 

    PNG
    media_image1.png
    574
    727
    media_image1.png
    Greyscale

Chien meets all of the limitations of the above claims, except for the particular sizes for a minimum distance between one of the at least two grooves closest to the opening and the opening along the central axis is 1 mm - 6 mm. 
It would have been obvious to one having ordinary skill in the art, before the effective date of the invention, to modify the invention with regards to dimension or desired size, e.g., A quarter inch opening fitted for a ratchet is common in the art  in adapting the tool for a particular application, since such modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. 
Regarding claim 2, Chien teaches the sleeve of claim 1 as discussed above. 
Chien meets all of the limitations of the claim 2, except for the particular sizes for the minimum distance between the one of the at least two grooves closest to the opening and the opening along the central axis is 1 mm - 2 mm. 
It would have been obvious to one having ordinary skill in the art, before the effective date of the invention, to modify the invention with regards to dimension or desired size, e.g., A 1/12th inch opening fitted for a ratchet is common in the art in adapting the tool for a particular application, since such modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. 
Regarding claim 3, Chien teaches the sleeve of claim 1 as discussed above. 
Chien meets all of the limitations of claim 3, except for the particular sizes for a maximum distance between one of the at least two grooves farthest from the opening and the opening along the central axis is smaller than or equal to half a length of the tooth structure. 
It would have been obvious to one having ordinary skill in the art, before the effective date of the invention, to modify the invention with regards to dimension or desired size, e.g., A small distance between the groove and opening for quick tool engagement is common in the art in adapting the tool for a particular application, since such modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. 
Regarding claim 4, Chien as modified discloses the sleeve of claim 1, wherein a cross section of at least one of the at least two ring elements (Figure 1:21,22) is a polygon or a circle (Figure 1, horizontal cross section of rings 21,22 is a circle).
Regarding claim 5, Chien as modified discloses the sleeve of claim 1, wherein a cross section of at least one of the at least two ring elements (Figure 1:21,22) comprises a first planar surface (annotated Figure 1) and a second planar surface (annotated Figure 1), and an angle  (α; annotated Fig. 1) is located between the first planar surface and the second planar surface (annotated Figure 1).

    PNG
    media_image2.png
    325
    312
    media_image2.png
    Greyscale

Regarding claim 6, Chien meets all of the limitations of claim 5, except for the particular sizes for wherein the angle located between the first planar surface and the second planar surface is 10 degrees - 50 degrees.
It would have been obvious to one having ordinary skill in the art, before the effective date of the invention, to modify the invention with regards to dimension or desired size, e.g., A 10-50 degrees angle between the first planar surface and second planar surface is common in the art in adapting the tool for a particular application, since such modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. 
Regarding claim 8, Chien as modified discloses the sleeve of claim 1, wherein each of the at least two ring elements is a C-shaped buckle (Figure 1:21,22).  
Regarding claim 10, Chien discloses the at least two ring elements is made of a material. 
Chien does not explicitly teach the material of the at least two ring elements is made of silicon chromium steel. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct two ring elements of silicone chromium steel, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use of the ring. 
Claims 7,9 are rejected under 35 U.S.C. 103 as being unpatentable over Chien (US Patent Application Publication No. 8555752 B1) as applied to claim 1, and further in view of Harker (US Patent Application Publication No. 20160271771 A1).
Regarding claim 7, Chien as modified discloses the sleeve of claim 1.
Chien does not disclose wherein at least one of the at least two ring elements comprises a plurality of protruding structures, and the protruding structures are protruded from a surface of the at least one of the at least two ring elements.
Harker teaches at least one of the at least two ring elements (Figure 1:44,54) comprises a plurality of protruding structures (Figure 1:42,40,52,50), and the protruding structures are protruded from a surface (Figure 5:44, perspective view of protruding surfaces) of the at least one of the at least two ring elements (Figure 1:44,54).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sleeve of Chien to include at least one of the at least two ring elements comprises a plurality of protruding structures, and the protruding structures are protruded from a surface of the at least one of the at least two ring elements as taught by Harker, in order to improve the connection of the rings and inner grooves and thus improve torque output. 
Regarding claim 9, Chien as modified discloses the sleeve of claim 1. 
Chien does not disclose wherein a number of the at least two ring elements is two, a cross section of one of the at least two ring elements farthest from the opening is a rectangle, and a length of the cross section of the one of the at least two ring elements is perpendicular to the central axis.  
Harker teaches wherein a number of the at least two ring elements is two (Figure 1:44,54), a cross section of one of the at least two ring elements (Figure 1:54) farthest from the opening (Figure 1:12) is a rectangle (annotated Figure 2), and a length of the cross section of the one of the at least two ring elements is perpendicular to the central axis (annotated Figure 2). 

    PNG
    media_image3.png
    484
    576
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sleeve of Chien to include wherein a number of the at least two ring elements is two, a cross section of one of the at least two ring elements farthest from the opening is a rectangle, and a length of the cross section of the one of the at least two ring elements is perpendicular to the central axis as taught by Harker, in order to limit movement of the socket to a circular motion. 
Conclusion 
Art made of record, however, not relied upon for the current rejection is as follows:  US 20160016296 A1 to Wolzak teaches a sleeve, comprising: a sleeve body having a central axis, and comprising: an opening; and a tooth structure disposed around an inner wall of the sleeve body; at least two grooves disposed on the tooth structure, wherein a minimum distance between one of the at least two grooves closest to the opening and the opening along the central axis is 1 mm - 6 mm; and at least two ring elements disposed in the at least two grooves, respectively.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA ROCHELLE WILLIAMS whose telephone number is (571)272-6999. The examiner can normally be reached Mon-Fri, 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALYSSA R WILLIAMS/       Examiner, Art Unit 3723        

/KATINA N. HENSON/       Primary Examiner, Art Unit 3723